Willson, Judge.
Upon the trial of this case, the State proved that the defendant attempted to pass the alleged forged instrument to another party than the one named in the indictment, and at another time and place. While this testimony was competent as tending to show the intent of the defendant in attempting to pass said instrument to the party named in the indictment, it was nevertheless extraneous, and the court should have explained to the jury, in its charge, the purpose for which it was admitted, and directed that it could be considered by them for no other purpose, and that they could not convict the defendant for any other attempt to pass said instrument than the specific one alleged in the indictment. (Burks v. The State, ante, p. 326.)
*333Opinion delivered November 23, 1887.
Other questions presented in this record have been determined in cause 2To. 2715, between'the same parties, just decided.
Because the court omitted to instruct the jury with respect to the testimony as to extraneous acts of the defendant, the judgment is reversed and the cause is remanded.

Reversed and remanded.